      Case 2:18-cv-02857-SSV-DEK Document 13 Filed 05/09/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


SUZANNE DAUGHETY                          *       CIVIL ACTION NO. 18-2857
                                          *
VERSUS                                    *       JUDGE SARAH VANCE
                                          *
LIFE INSURANCE COMPANY OF                 *       MAGISTRATE JUDGE KNOWLES
NORTH AMERICA                             *
*     *   *    *   *    *                 *       *        *   *    *     *   *


                                        ORDER

       Considering the above and foregoing Joint Motion:

       IT IS HEREBY ORDERED that all claims in the captioned matter be and they are

hereby dismissed, with prejudice.

       New Orleans, Louisiana this ____               May
                                    9th day of _________________, 2019.




                                    UNITED STATES DISTRICT COURT JUDGE
